DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case claims 8 and 11 recites the limitation "the substrate" and "the semiconductor substrate" in lines 10-11 of claim 8 and in line 9. There is insufficient antecedent basis for these limitations in the claim because they are preceded by limitations such as "the substrate" and "the semiconductor substrate" respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eikyu et al. (US 2018/0026134 A1 hereinafter referred to as “Eikyu”).
With respect to claim 1, Eikyu discloses, in Fig.19, an integrated circuit (IC) chip having a double-diffused metal oxide silicon (DMOS) transistor, the transistor comprising: a source region (SR) having a first dopant type/(P type) (see Par.[0036]-[0037] wherein source region SR being a P type semiconductor region is disclosed); an extended drain region (POF) coupled to a drain contact region (DR), the extended drain region (POF) and the drain contact region (DR) having the first dopant type/(P type) (see Par.[0041]-[0043] wherein region POF is of P type impurity of the P well; see Par.[0037] wherein drain being of P type semiconductor region); a gate region/(GE1 region between NW and POF) having a second dopant type/(N type) that is opposite the first dopant type/(P type) (see Par.[0041], [0062], [0083], [0085], [0089] wherein N well HNW underlining gate GE1 between POF and SR); a shallow trench isolation (STI) structure (EI) overlying the extended drain region (POF) (see Par.[0039] wherein EI as an STI overlying POF is disclosed); a gate oxide layer (GF) overlying the gate region (HNW) and a portion of the extended drain region (POF) (see Par.[0046], [0066]-[0067] and [0070]-[0074] wherein gate GE1 over gate insulating film GF overlapping POF and HNW is disclosed); and a gate structure (GE1) on the gate oxide layer (GF), the gate structure (GE1) having a gap/(filled space between gates E1) overlying an intersection of an edge of the STI structure (EI) with the gate oxide layer (GF), the gap filled with a dielectric (IL) (see Par.[0055]-[0060], [0074] wherein interlayer insulating film IL).
With respect to claim 4, Eikyu discloses, in Fig.19, the IC chip wherein the gate structure comprises a polysilicon layer (see Par.[0070] wherein gate electrode GE1 is the poly-silicon film).
With respect to claim 5, Eikyu discloses, in Fig.19, the IC chip wherein the gate structure further comprises dielectric sidewall spacers (SW) (see Par.[0090]-[0091] wherein gate GE1 includes sidewall SW).
With respect to claim 7, Eikyu discloses, in Fig.19, the IC chip further comprising an inter-level dielectric (ILD) material (IL) overlying the source region (SR), the extended drain region (POF), the drain contact region (DR), the gate region/(GE1 region between NW and POF), the STI structure (EI), the gate oxide layer (GF) and the gate structure (GE1), the ILD material (IL) filling the gap (see Par.[0055]-[0060] wherein interlayer insulating film IL is disclosed).
With respect to claim 8, Eikyu discloses, in Fig.19, an integrated circuit (IC), comprising: a source region (SR) having a first conductivity type/(P type) located over a semiconductor layer (HNW) having a second opposite conductivity type/(N type); a drain region (POF) and a drain contact region (DR) within the drain region (POF), the drain region (POF) and the drain contact region (DR) located over the semiconductor layer (HNW) and having the first conductivity type/(P type) (see Par.[0036]-[0037] wherein source region SR being a P type semiconductor region is disclosed; see Par.[0041]-[0043] wherein region POF is of P type impurity of the P well; see Par.[0037] wherein drain being of P type semiconductor region; see Par.[0068], [0073] wherein drain contact region DR is disclosed; see Par.[0041], [0062], [0083], [0085], [0089] wherein N well HNW underlining gate GE1 between POF and SR); a semiconductor portion of the semiconductor layer (HNW) region having a second conductivity type/(N type) that is opposite the first conductivity type/(P type), located between the source region (SR) and the drain region (POF) and intersecting a top surface of the substrate (SB); a gate structure (GE1) overlying the semiconductor substrate (SSB) and having a gap over the drain region (POF) (see Par.[0035] wherein semiconductor substrate SB); and a shallow trench isolation (STI) structure (EI) overlying the drain region (POF) and having an interface with the drain region (POF) that intersects the top surface under the gap (see Par.[0039] wherein EI as an STI overlying POF is disclosed).
With respect to claim 11, Eikyu discloses, in Fig.19, the IC wherein the gate structure comprises polysilicon (see Par.[0070] wherein gate electrode GE1 is the poly-silicon film).
With respect to claim 13, Eikyu discloses, in Fig.19, the IC wherein the gate structure further comprises dielectric sidewall spacers (SW) (see Par.[0054]-[0055] wherein gate sidewall SW are disclosed).
With respect to claim 14, Eikyu discloses, in Fig.19, the IC, further comprising a dielectric material (IL) that fills the gap (see Par.[0055]-[0060] wherein interlayer insulating film IL is disclosed).
With respect to claim 15, Eikyu discloses, in Fig.19, the IC, further comprising an inter-level dielectric material overlying the substrate, the inter-level dielectric material filling the gap (see Par.[0055]-[0060] wherein interlayer insulating film IL is disclosed).
With respect to claim 16, Eikyu discloses, in Fig.19, a transistor, comprising: a source region (SR) and a drain region (POF) both having a first conductivity type/(P type) and located over a semiconductor layer (HNW) having a second opposite conductivity type/(P type); a gate structure (GE1) that overlies the drain region (POF, PW) and extends to the source region (SR), the gate structure (GE1) having a gap over the drain region (POF, PW); and a shallow trench isolation (STI) structure overlying the drain region (POF, PW) and having an interface with the drain region (DR) that intersects a top surface of the semiconductor substrate (SB) under the gap (see Par.[0036]-[0037] wherein source region SR being a P type semiconductor region is disclosed; see Par.[0041]-[0043] and [0084]-[0085] wherein region POF and PW is of P type impurity of the P well; see Par.[0037] wherein drain being of P type semiconductor region; see Par.[0068], [0073] wherein drain contact region DR is disclosed; see Par.[0041], [0062], [0083], [0085], [0089] wherein N well HNW underlining gate GE1 between POF and SR; see Par.[0035] wherein semiconductor substrate SB).
With respect to claim 17, Eikyu discloses, in Fig.19, the transistor, further comprising a dielectric material (IL) that fills the gap (see Par.[0055]-[0060] wherein interlayer insulating film IL is disclosed).
With respect to claim 18, Eikyu discloses, in Fig.19, the transistor, further comprising an inter- level dielectric material (IL) overlying the substrate, the inter-level dielectric material filling the gap (see Par.[0055]-[0060] wherein interlayer insulating film IL is disclosed).
With respect to claim 19, Eikyu discloses, in Fig.19, the transistor, wherein the transistor is a double-diffused metal oxide silicon (DMOS) transistor, and the drain region (POF, PW) is an extended drain region that extends from a drain contact (DR) toward the source region (SR) (see Par.[0065]-[0066] and [0068] wherein LDMOS device is disclosed).
Claims 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Khayat et al. (US 2018/0219533 A1 hereinafter referred to as “Khayat”).
With respect to claim 16, Khayat discloses, in Fig.3, a transistor, comprising: a source region (104) and a drain region (110) both having a first conductivity type/(N type) and located over a semiconductor layer (116) having a second opposite conductivity type/(P type) (see Par.[0030] wherein source region 104 is disclosed; see Par.[0031] wherein N drift region 110 within P type substrate 114, 116); a gate structure (120, 154) that overlies the drain region (110) and extends to the source region, the gate structure having a gap over the drain region (110) (see Par.[0032], [0039] wherein gate 120, field plate 154 are disclosed); and a shallow trench isolation (STI) structure (152) overlying the drain region (110) and having an interface with the drain region (110) that intersects a top surface of the semiconductor substrate (116) under the gap.
With respect to claim 19, Khayat discloses, in Fig.3, the transistor, wherein the transistor is a double-diffused metal oxide silicon (DMOS) transistor, and the drain region (110) is an extended drain region that extends from a drain contact (108) toward the source region (104) (see Par.[0016]-[0019] wherein the transistor 52 is implemented as a lateral diffusion metal oxide semiconductor LDMOS).
With respect to claim 20, Khayat discloses, in Fig.3, the transistor, wherein the first conductivity type is n-type and the second conductivity type is p-type.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eikyu.
With respect to claim 2, Eikyu discloses all the claimed limitations of claim 1. Moreover, Eikyu disclose in Fig.19, Par.[0046] that  gate insulating film GF has a thickness of 10 to 15 nm and is (inherently) thinner than STI EI. However, Eikyu does not explicitly disclose the thickness range of STI.
Even though Eikyu does not disclose a thickness of STI such that gate insulating thickness is at least 5% thickness of thickness of STI, the said thicknesses proportion range is predictable by simple engineering optimization motivated by a design choice such as optimizing electric field at a lower end of the element isolation region. In cases like the present, where patentability is said to be based upon chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 9, Eikyu discloses all the claimed limitations of claim 8. Moreover, Eikyu disclose in Fig.19, Par.[0046] that  gate insulating film GF has a thickness of 10 to 15 nm and is (inherently) thinner than STI EI. However, Eikyu does not explicitly disclose the thickness range of STI.
Even though Eikyu does not disclose a thickness of STI such that gate insulating thickness is at least 5% thickness of thickness of STI, the said thicknesses proportion range is predictable by simple engineering optimization motivated by a design choice such as optimizing electric field at a lower end of the element isolation region. In cases like the present, where patentability is said to be based upon chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eikyu view Levin et al. (US 2010/0102388 A1 hereinafter referred to as “Levin”).
With respect to claim 6, Eikyu discloses all the limitations of claim 5. However, Eikyu does not explicitly disclose that the polysilicon gate are topped by silicide layer.
Levin discloses, in Figs.1-7, the IC chip wherein the gate structure further comprises a silicide layer on the polysilicon layer (see Par.[0024], [0042], [0037]-[0038], [0051] wherein silicide regions (i.e. self-aligned silicide regions) 248 topping polysilicon gates 225, 235 are disclosed).
Eikyu and Levin are analogous art because they are all directed to a LDMOS device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Eikyu to include Levin because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polysilicon gate structure in Eikyu by including silicide over gate as taught by Levin in order to utilize silicide as contact on top of polysilicon in order to increase conductivity of the gate line and thus increase transistor speed.
With respect to claim 12, Eikyu discloses all the limitations of claim 11. However, Eikyu does not explicitly disclose that the polysilicon gate are topped by silicide layer.
Levin discloses, in Figs.1-7, the IC chip wherein the gate structure further comprises a silicide layer on the polysilicon layer (see Par.[0024], [0042], [0037]-[0038], [0051] wherein silicide regions (i.e. self-aligned silicide regions) 248 topping polysilicon gates 225, 235 are disclosed).
Eikyu and Levin are analogous art because they are all directed to a LDMOS device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Eikyu to include Levin because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polysilicon gate structure in Eikyu by including silicide over gate as taught by Levin in order to utilize silicide as contact on top of polysilicon in order to increase conductivity of the gate line and thus increase transistor speed.
Citation of Pertinent Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record cited on PTO-892, either alone or in combination, teaches all the claimed limitations of claims 1, 8 and 16.
Examiner’s Telephone/Fax Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818